NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ATTEBURY GRAIN LLC, a limited                   No.    18-55532
liability company,
                                                D.C. No.
                Plaintiff-Appellee,             2:17-cv-02407-R-PJW

 v.
                                                MEMORANDUM*
VICENTE CORTEZ, an individual; Trustee
of the Vicente Cortez Separate Property
Trust; JUAN CORTEZ,

                Defendants-Appellants.

                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                      Argued and Submitted January 21, 2020
                               Pasadena, California

Before: RAWLINSON, CLIFTON, and BRESS, Circuit Judges.

      Vicente Cortez appeals the district court’s denial of his motion to alter or

amend the judgment. We assume familiarity with the facts and procedural history

and discuss them only as necessary to explain our decision. We have jurisdiction

under 28 U.S.C. § 1291 and affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Superior Grain Co., Cortez’s former company, failed to pay for corn it

purchased from Attebury Grain LLC in 2011.          Attebury in 2013 received an

arbitration award, which it has been trying to collect ever since. To avoid payment

of this award, Cortez formed Grayn Co. and transferred all of Superior’s assets to

Grayn. Attebury sued for fraudulent transfer and unjust enrichment. The district

court held that Superior, Grayn, and Cortez were alter egos and awarded Attebury

the amount of the arbitration award, plus interest, for a total of $1,010,343.05. We

previously affirmed summary judgment on the fraudulent transfer claims, held the

unjust enrichment claim was legally deficient, and remanded so the district court

could determine the damages due on the fraudulent transfer claims alone. Attebury

Grain LLC v. Grayn Co., 721 F. App’x 669, 671–72 (9th Cir. 2018).1

      Meanwhile, Cortez transferred nearly all of his personal assets to his son and

to his bank in order to eliminate his line of credit on a newly purchased property.

Attebury again sued alleging fraudulent transfer. The district court granted Attebury

summary judgment and awarded $451,492.49 in compensatory damages and

$902,984.98 in punitive damages. Cortez appeals these awards here.

      1.     The compensatory damages award in this second fraudulent transfer



1
  On remand, the district court determined that the damages remained the same and
awarded additional interest. Cortez and Grayn separately appealed that damages
award. See Attebury Grain LLC v. Grayn Co., No. 18-56325 (9th Cir.). We affirm
that award in a separate memorandum disposition.

                                         2
action did not constitute an impermissible double recovery for Attebury. The district

court specifically stated in its order denying the motion to alter the judgment that

“any additional amounts collected as compensatory damages from any defendant in

satisfaction of this judgment would be set off against the 2016 Judgment against

Defendant Vicente Cortez.” Cortez relies on Renda v. Nevarez, 223 Cal. App. 4th
1231 (Cal. Ct. App. 2014), to argue that California’s Uniform Voidable Transactions

Act is inapplicable here because a debtor is not a “person for whose benefit the

transfer was made.” Cal. Civ. Code § 3439.08(b)(1)(A). However, Renda did not

reach this issue, and Cortez provides no explanation for why his transfer of assets to

avoid payment of a debt would not qualify him as such a person. Renda, 223 Cal.

App. 4th at 1236.

      2.     Cortez argues that the punitive damages award was improper. This is

incorrect. The UVTA allows for “[a]ny other relief the circumstances may require.”

Cal. Civ. Code. § 3439.07(a)(3)(C). California law, which supplements the UVTA,

see Cal. Civ. Code § 3439.12, authorizes punitive damages against those “guilty of

oppression, fraud, or malice.” Cal. Civ. Code § 3294(a). California courts have thus

held that punitive damages are available under the UVTA. See Personalized

Workout of La Jolla, Inc. v. Ravet, 2014 WL 68753, at *17 (Cal. Ct. App. Jan. 9,




                                          3
2014); Aly v. Yousri, 2012 WL 1493533, at *5 (Cal. Ct. App. Apr. 30, 2012).2

      Cortez’s only other argument against the district court’s award of punitive

damages is that the district court did not have enough evidence about Cortez’s

financial condition. However, the record shows that the district court had before it

sufficient evidence of Cortez’s financial condition, including the value of Cortez’s

real property, his ownership of vehicles, and the monthly income generated from

one of his properties. See O’Brien v. Baca, 2017 WL 5988347, at *8 (Cal. Ct. App.

Dec. 4, 2017); XTC Invs., LLC v. Bluenose Trading, Inc., 2011 WL 3132102, at *7

(Cal. Ct. App. June 21, 2011). Moreover, when Cortez later filed his motion to alter

or amend the judgment, he did not offer competing financial information.

Accordingly, there was no error.

      AFFIRMED.




2
 We can consider unpublished California Court of Appeal decisions in determining
California law. See Beeman v. Anthem Prescription Mgmt., LLC, 689 F.3d 1002,
1008 n.2 (9th Cir. 2012).

                                         4